Exhibit 10.45
 




EMPLOYMENT AGREEMENT EFFECTIVE JANUARY 1, 2010 BETWEEN ADVANCE AUTO PARTS, INC.
AND TAMARA A. KOZIKOWSKI
 
AGREEMENT (the “Agreement”), dated as of January 1, 2010, between Advance Auto
Parts, Inc. (“Advance” or the “Company”), a Delaware corporation, and Tamara A.
Kozikowski (the “Executive”).


The Company and the Executive agree as follows:


1. Position; Term of Employment.  Subject to the terms and conditions of this
Agreement, the Company agrees to employ the Executive, and the Executive agrees
to serve the Company, as its Chief Development Officer (“Executive’s Position”).
The parties intend that the Executive shall continue to so serve in this
capacity throughout the Employment Term (as such term is defined below).


The term of the Executive’s employment by the Company pursuant to this Agreement
shall commence on January 1, 2010 (“Commencement Date”) and shall end on the day
prior to the first anniversary of the Commencement Date, unless sooner
terminated under the provisions of Paragraph 4 below (“Employment Term”);
provided, however, that commencing on the first anniversary of the Commencement
Date and on each anniversary thereafter the Employment Term shall be
automatically extended for an additional period of one year unless, not later
than 90 days prior to such automatic extension date, either party shall have
given notice to the other that it does not wish to extend the Employment Term,
in which case the Employment Term shall end on the day prior to such automatic
extension date.


2. Duties.


(a)           Duties and Responsibilities.  The Executive shall have such duties
and responsibilities of the Executive’s Position and such other duties and
responsibilities reasonably consistent with the Executive’s Position as the
Company may request from time to time and shall perform such duties and carry
out such responsibilities to the best of the Executive’s ability for the purpose
of advancing the business of the Company and its subsidiaries, if any (jointly
and severally, “Related Entities”).  The Executive shall observe and conform to
the applicable policies and directives promulgated from time to time by the
Company and its Board of Directors or by any superior officer(s) of the
Company.  Subject to the provisions of Subsection 2(b) below, the Executive
shall devote the Executive’s full time, skill and attention during normal
business hours to the business and affairs of the Company and its Related
Entities, except for holidays and vacations consistent with applicable Company
policy and except for illness or incapacity.  The services to be performed by
the Executive hereunder may be changed from time to time at the discretion of
the Company.  The Company shall retain full direction and control of the means
and methods by which the Executive performs the Executive’s services and of the
place or places at which such services are to be rendered.


(b)           Other Activities.  During the Term of this Agreement, it shall not
be a violation of this Agreement for the Executive to, and the Executive shall
be entitled to (i) serve on
 
 
 
 

--------------------------------------------------------------------------------

 
 
corporate, civic, charitable, retail industry association or professional
association boards or committees within the limitations of the Company’s
Guidelines on Significant Governance Issues, (ii) deliver lectures, fulfill
speaking engagements or teach at educational institutions and (iii) manage
personal investments, so long as such activities do not significantly interfere
with the performance of the Executive’s duties and responsibilities as required
by this Agreement and do not involve a conflict of interest with the Executive’s
duties or responsibilities hereunder.
 
3. Compensation.





(a) Base Salary.  During the Employment Term, the Company shall pay to the
Executive a salary of $400,000 per annum, payable consistent with the Company’s
standard payroll practices then in effect (“Base Salary”).  Such Base Salary
shall be reviewed by the Compensation Committee of Advance’s Board of Directors
(hereinafter the “Compensation Committee”) at least annually, with any changes
taking into account, among other factors, the Company and individual
performance.


(b) Bonus.  The Executive shall receive a bonus in such amounts and based upon
achievement of such corporate and individual performance and other criteria as
shall be approved by the Compensation Committee from time to time, with a target
amount, if such performance and other criteria are achieved, of eighty percent
(80%) of the Base Salary (the “Target Bonus Amount”), with a maximum payout of
one hundred sixty percent (160%) of the Base Salary during the initial Term of
this Agreement, which bonus shall be paid in a manner consistent with the
Company’s bonus practices then in effect.  The Target Bonus Amount and the
maximum payout for any subsequent renewal Term of the Agreement shall be
determined by the Compensation Committee.  To be eligible to receive a bonus,
the Executive must be employed by the Company on the date the bonus is paid.


(c)           Benefit Plans.  During the Employment Term, the Executive shall be
entitled to participate in all retirement and employment benefit plans and
programs of the Company that are generally available to senior executives of the
Company, including, but not limited to, the Company’s Executive Choice
Program.  Such participation shall be pursuant to the terms and conditions of
such plans and programs, as the same shall be amended from time to time.  The
Executive shall be entitled to four (4) weeks paid vacation annually.  In
addition, during the Employment Term, the Executive shall be provided with a
Company-paid annual executive physical examination at the Mayo Clinic.
 
(d)           Business Expenses.  During the Employment Term, the Company shall,
in accordance with policies then in effect with respect to payments of business
expenses, pay or reimburse the Executive for all reasonable out-of-pocket travel
and other expenses (other than ordinary commuting expenses) incurred by the
Executive in performing services hereunder; provided, however, that, with
respect to reimbursements, if any, not otherwise excludible from the Executive’s
gross income, to the extent required to comply with the provisions of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), no
reimbursement of expenses incurred by the Executive during any taxable year
shall be made after the last day of the following taxable year, and the right to
reimbursement of such expenses shall not be subject to liquidation or exchange
for another benefit.  All such expenses shall be accounted for in such
reasonable detail as the Company may require.
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.Termination of Employment.


(a)           Death.  In the event of the death of the Executive during the
Employment Term, the Executive’s employment shall be automatically terminated as
of the date of death and a lump sum amount, equivalent to the Executive’s annual
Base Salary and Target Bonus then in effect, shall be paid, within 60 days after
the date of the Executive’s death, to the Executive’s designated beneficiary, or
to the Executive’s estate or other legal representative if no beneficiary was
designated at the time of the Executive’s death.  In the event of the death of
the Executive during the Employment Term, the shares of Restricted Stock granted
to the Executive pursuant to the Company’s 2004 Long-Term Incentive Plan (“2004
LTIP”) or any successor plan shall vest immediately and the Stock Options or
Stock Appreciation Rights (“SARs”) granted to the Executive pursuant to the
Company’s 2004 LTIP or any successor plan shall become exercisable upon the date
of the Executive’s death for all such Stock Options and SARs if not then
exercisable in full.  The foregoing benefit will be provided in addition to any
death, disability or other benefits provided under the Company’s benefit plans
and programs in which the Executive was participating at the time of his death. 
Except in accordance with the terms of the Company’s benefit programs and other
plans and programs then in effect, after the date of the Executive’s death, the
Executive shall not be entitled to any other compensation or benefits from the
Company or hereunder.


(b)           Disability.  In the event of the Executive’s Disability as
hereinafter defined, the employment of the Executive may be terminated by the
Company, effective upon the Disability Termination Date (as defined below).  In
such event, the Company shall pay the Executive an amount equivalent to thirty
percent (30%) of the Executive’s Base Salary for a one year period, which amount
shall be paid in one lump sum within 45 days following the Executive’s
“separation from service,” as that term is defined in Section 409A of the Code
and regulations promulgated thereunder, from the Company (his “Separation From
Service”), provided that the Executive or an individual duly authorized to
execute legal documents on the Executive’s behalf executes and does not revoke
within any applicable revocation period the release described in Section
4(k)(ii)(B).  In the event of the Disability of the Executive during the
Employment Term, the shares of Restricted Stock granted to the Executive
pursuant to the Company’s 2004 LTIP or any successor plan shall vest immediately
upon the date of the Executive’s Separation from Service and the Stock Options
or SARs granted to the Executive pursuant to the Company’s 2004 LTIP or any
successor plan shall become exercisable upon the date of the Executive’s
Separation from Service for all such Stock Options and SARs if not then
exercisable in full.  The foregoing benefit will be provided in addition to any
disability or other benefits provided under the Company’s benefit plans in which
the Executive participates.  The purpose and intent of the preceding two
sentences is to ensure that the Executive receives a combination of insurance
benefits and Company payments following the Disability Termination Date equal to
100% of his then-applicable Base Salary for such one-year period.  The Company
shall also pay to the Executive a lump sum amount equivalent to the Executive’s
Target Bonus Amount then in effect, which amount shall be paid in one lump sum
within 45 days following the Executive’s Separation from Service, provided that
the Executive or an individual duly authorized to execute legal documents on the
Executive’s behalf executes and does not revoke within any applicable revocation
period the release described in Section 4(k)(ii)(B).  Otherwise, after the
Disability Termination Date, except in accordance with the Company’s benefit
programs and other plans
 
 
 
 

--------------------------------------------------------------------------------

 
 
then in effect, the Executive shall not be entitled to any compensation or
benefits from the Company or hereunder.


“Disability,” for purposes of this Agreement, shall mean the Executive’s
incapacity due to physical or mental illness causing the Executive’s complete
and full-time absence from the Executive’s duties, as defined in Paragraph 2,
for either a consecutive period of more than six months or at least 180 days
within any 270-day period.  Any determination of the Executive’s Disability made
in good faith by the Company shall be conclusive and binding on the Executive,
unless within 10 days after written notice to the Executive of such
determination, the Executive elects by written notice to the Company to
challenge such determination, in which case the determination of Disability
shall be made by arbitration pursuant to Paragraph 11 below.  Except as provided
in this Subsection 4(b), the Company shall not be required to provide the
Executive any compensation or benefits after the determination by the Company
unless the arbitration results in a determination that the Executive is not
disabled, in which case the Company shall pay to the Executive within 10 days
after such arbitration decision all compensation due through the date of such
arbitration decision.  The Company shall not be deemed to have breached its
obligations related to such compensation and benefits under this Agreement if it
makes such payment within 10 days after such arbitration decision.  The
“Disability Termination Date” shall be the date on which the Company makes such
determination of the Executive’s Disability unless the arbitration, if any,
results in a determination that the Executive is not disabled.  The Executive
shall have a legally binding right to the disability severance benefit as of the
Disability Termination Date.


(c)           Termination by the Company for Due Cause.  Nothing herein shall
prevent the Company from terminating the Executive’s employment at any time for
“Due Cause” (as hereinafter defined).  The Executive shall continue to receive
the Base Salary provided for in this Agreement only through the period ending
with the date of such termination.  Any rights and benefits the Executive may
have under employee benefit plans and programs of the Company shall be
determined in accordance with the terms of such plans and programs.  Except as
provided in the two immediately preceding sentences, after termination of
employment for Due Cause, the Executive shall not be entitled to any
compensation or benefits from the Company or hereunder.


For purposes of this Agreement, “Due Cause” shall mean:


(i)           a material breach by the Executive of the Executive’s duties and
obligations under this Agreement or violation in any material respect of any
code or standard of conduct generally applicable to the officers of the Company,
including, but not limited to, the Company’s Code of Ethics and Business
Conduct, (1) which is willful and deliberate on the Executive’s part, (2) which
is not due to the Disability of the Executive (within the meaning of Subsection
4(b) but without regard to the requirement that it continue for more than six
months or 180 days within a 270-day period), (3) which is committed in bad faith
or without reasonable belief that such breach is in the best interests of the
Company, and (4) which, if curable, has not been cured by the Executive within
15 business days after the Executive’s receipt of notice to the Executive
specifying the nature of such violations;
 
 
 

--------------------------------------------------------------------------------

 


(ii)           a material violation by the Executive of the Executive’s Loyalty
Obligations as provided in Paragraph 19;


(iii)           conviction of a crime of moral turpitude or a felony involving
fraud, breach of trust, or misappropriation;


(iv)           the Executive’s willfully engaging in bad faith conduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise;
or
 
(v)           a determination by the Company that the Executive is in material
violation of the Company’s Substance Abuse Policy.


(d)           Termination by the Company Other than for Due Cause, Death or
Disability.  The foregoing notwithstanding, the Company may terminate the
Executive’s employment for any or no reason, as it may deem appropriate in its
sole discretion and judgment; provided, however, that in the event such
termination is not due to Death, Disability or Due Cause, the Executive shall
(i) be entitled to a Termination Payment as hereinafter defined and (ii) be sent
written notice stating the termination is not due to Death, Disability or Due
Cause.  In the event of such termination by the Company, the Executive shall
receive certain payments and benefits as set forth in this Subsection 4(d).


(i)           Termination Payment.  If the Company terminates the Executive’s
employment for other than Death, Disability or Due Cause prior to the expiration
of the Employment Term, the term “Termination Payment” shall mean a cash payment
equal to the sum of:


           (A)           an amount equal to the Executive’s annual Base Salary,
as in effect immediately prior to such termination (unless the termination is in
connection with an action that would have enabled the Executive to terminate his
employment for Good Reason pursuant to Section 4(e)(i)(A), in which case, it
shall be the Base Salary in effect prior to any such material diminution of the
Base Salary) (the “Termination Salary Payment”),


(B)           an amount equal to the average value of the annual bonuses
pursuant to Section 3(b) paid to Executive for the three completed fiscal years
immediately prior to the date of such termination; provided, however, that if
Executive has been employed by the Company for fewer than three complete fiscal
years prior to the date of such termination, Executive shall receive an amount
equal to the average value of the annual bonuses pursuant to Section 3(b) that
the Executive has received during the period of the Executive’s employment (the
“Termination Bonus Payment”), and


(C)           a lump sum payment equal to the prorated value of the Executive’s
annual coverage under the Company’s Executive Choice Program, less any amounts
already paid to Executive for the year in which Executive’s employment was
terminated (the “Termination ECP Payment”).
 
 
 

--------------------------------------------------------------------------------

 

 
(ii)           Outplacement Services.  The Company shall make outplacement
services available to the Executive, at a cost to the Company not to exceed
$12,000, for a period of time not to exceed 12 months following the date of
termination pursuant to the Company’s executive outplacement program with the
Company’s selected vendor, to include consulting, search support and
administrative services.


(iii)           Medical Coverage.  In addition, the Company shall provide the
Executive with medical, dental and vision insurance benefits (which may also
cover, if applicable, the Executive’s spouse and eligible dependents) for three
hundred sixty-five (365) days from the date of  the Executive’s termination of
employment or until such time as the Executive obtains other group health
coverage, whichever occurs first.  In order to trigger the Company’s obligation
to provide health care continuation benefits, the Executive must elect
continuation coverage pursuant to the Consolidation Omnibus Budget Act of 1985,
as amended (“COBRA”), upon such eligibility.  The Company’s obligation shall be
satisfied solely through the payment of the Executive’s COBRA premiums during
the 365-day period, but only to the extent that such premiums exceed the amount
that would otherwise have been payable by the Executive for coverage of the
Executive and the Executive’s eligible dependents that were covered by the
Company’s medical, dental, and vision insurance programs at the time of the
Executive’s termination of employment had the Executive continued to be employed
by the Company.


(iv)           Timing of Payments.  The Termination Salary Payment, Termination
Bonus Payment and Termination ECP Payment shall be paid in one lump sum within
45 days following the date of the Executive’s Separation From Service, provided
that the Executive executes and does not revoke within any applicable revocation
period the release described in Section 4(k)(ii)(B) below.


(v)           Entire Obligation.  Except as provided in Subsection 4(j) of this
Agreement, following the Executive’s termination of employment under this
Subsection 4(d), the Executive will have no further obligation to the Company
pursuant to this Agreement (other than under Sections 6, 7, 8, 9, 10, 11, 17,
19, 20 (to the extent such policies, guidelines and codes by their terms apply
post-employment) and 21).  Except for the Termination Payment and as otherwise
provided in accordance with the terms of the Company’s benefit programs and
plans then in effect or as expressly required under applicable law, after
termination by the Company of employment for other than Death, Disability or Due
Cause, the Executive shall not be entitled to any other compensation or benefits
from the Company or hereunder.


(e)           Resignation from Employment by the Company for Good
Reason.  Termination by the Company without Due Cause under Subsection 4(d)
shall be deemed to have occurred if the Executive elects to terminate the
Executive’s employment for Good Reason.
 
(i)            Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean:

 
 

--------------------------------------------------------------------------------

 
 
 
(A)
a material diminution in the Executive’s “Total Direct Compensation,” which
shall mean the value of the total of the Executive’s Base Salary, Target Bonus
opportunity, and annual equity award taken together;



(B)        a material diminution in the Executive’s authority, duties, or
responsibilities;


(C)        a material diminution in the authority, duties, or responsibilities
of the supervisor to whom the Executive is required to report;


(D)        the termination of the Advance Auto Parts, Inc. Executive Incentive
Plan without replacement thereof with a similar plan;
 
(E)         a material reduction in aggregate benefits available to the
Executive if no similar reduction is made for all other senior executives of the
Company;
 
(F)         the Company’s requiring the Executive to be based more than 60 miles
from the Company’s office in Bloomington, MN at which the Executive was
principally employed immediately prior to the date of the relocation;


(G)         delivery by the Company of a notice discontinuing the automatic
extension of the Term of the Executive’s employment under this Agreement; or


(H)         any other action or inaction that constitutes a material breach by
the Company of the terms of this Agreement.


(ii)           Notice of Good Reason Condition. In order to be considered a
resignation for Good Reason for purposes of this Agreement, the Executive must
provide the Company with written notice and description of the existence of the
Good Reason condition within 90 days of the initial discovery by the Executive
of the existence of said Good Reason condition and the Company shall have 15
business days to cure such Good Reason condition.
 
(iii)           Effective Date of Resignation. The effective date of the
Executive’s resignation for Good Reason must occur no longer than one year
following the expiration of the cure period set forth in Section 4(e)(ii),
above.  If Executive has not resigned for Good Reason effective within one year
following the expiration of the cure period set forth in Section 4(e)(ii), above
the Executive shall be deemed to have waived said Good Reason condition.
 
(f)           Termination by the Company Other Than For Due Cause, Death or
Disability or Resignation from Employment for Good Reason Within Twelve Months
After a Change In Control.  If the Company terminates the Executive’s employment
for other than Death, Disability or Due Cause prior to the expiration of the
Employment Term and within twelve (12) months after a Change In Control (as
defined below), or if the Executive elects to terminate the Executive’s
employment for Good Reason prior to the expiration of the
 
 
 

--------------------------------------------------------------------------------

 
 
Employment Term and within twelve (12) months after a Change In Control, then
(i) the Executive shall be entitled to a Change In Control Termination Payment
as hereinafter defined and the Executive shall receive benefits as defined in
Subsections 4(d)(ii) and (iii) above, and (ii) either the Company or the
Executive, as the case may be, shall provide Notice of Termination pursuant to
Subsection 4(k).
 
(i) Change In Control Termination Payment.  The term “Change In Control
Termination Payment” shall mean a cash payment equal to the sum of:
 
(A) an amount equal to two times the Executive’s annual Base Salary, as in
effect immediately prior to such termination (unless the termination is due to
Section 4(e)(i)(A), in which case, it shall be two times the Executive’s annual
Base Salary in effect prior to any such material diminution of the Base Salary)
(the “Change In Control Termination Salary Payment”),
 
(B) an amount equal to two times the Executive’s Target Bonus Amount, as in
effect immediately prior to such termination (unless the termination is due to
Sections 4(e)(i)(A) or (E), in which case, it shall be two times the Executive’s
Target Bonus in effect prior to any such material diminution of the Target Bonus
or termination of the bonus plan, respectively) (the “Change In Control
Termination Bonus Payment”), and
 
(C) a lump sum payment equal to the prorated value of the Executive’s annual
coverage under the Company’s Executive Choice Program, less any amounts already
paid to Executive for the year in which Executive’s employment was terminated
(the “Change In Control Termination ECP Payment”).
 
(ii) Timing of Payments.  The Change In Control Termination Salary Payment, the
Change In Control Termination Bonus Payment and the Change In Control
Termination ECP Payment shall be paid in lump sum payments within 45 days
following the date of the Executive’s Separation From Service, provided that the
Executive executes and does not revoke within any applicable revocation period
the release described in Section 4(k)(ii)(B) below.
 
(iii)           Entire Obligation.  Except as provided in Subsection 4(j) of
this Agreement, following the Executive’s termination of employment under this
Subsection 4(f), the Executive will have no further obligation to the Company
pursuant to this Agreement (other than under Sections 6, 7, 8, 9, 10, 11, 17,
19, 20 (to the extent such policies, guidelines and codes by their terms apply
post-employment) and 21).  Except for the Change In Control Termination Payment
and as otherwise provided in accordance with the terms of the Company’s benefit
programs and plans then in effect or as expressly required under applicable law,
within twelve (12) months after a Change In Control, after termination by the
Company of employment for other than Death, Disability or Due Cause or after
termination by the Executive for Good Reason, the Executive shall not be
entitled to any other compensation or benefits from the Company or hereunder.


 
 

--------------------------------------------------------------------------------

 
 
(iv)           Change In Control.  For purposes of this Agreement, “Change In
Control” shall have the same meaning as set forth in the 2004 LTIP, as in
existence on the date hereof.
 
(g)           IRC 280G “Net-Best”.  Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that (A) any payment,
award, benefit or distribution (or any acceleration of any payment, award,
benefit or distribution) by the Company (or any of its affiliated entities) or
any entity which effectuates a Change in Control (or any of its affiliated
entities) to or for the benefit of Executive (whether pursuant to the terms of
this Agreement or otherwise) (the “Payments”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code (the “Excise Tax”), and (B)
the reduction of the amounts payable to Executive under this Agreement to the
maximum amount that could be paid to Executive without giving rise to the Excise
Tax (the “Safe Harbor Cap”) would provide Executive with a greater after tax
amount than if such amounts were not reduced, then the amounts payable to
Executive under this Agreement shall be reduced (but not below zero) to the Safe
Harbor Cap.  If the reduction of the amounts payable hereunder would not result
in a greater after tax result to Executive, no amounts payable under this
Agreement shall be reduced pursuant to this provision.
 
 
(i)           Reduction of Payments.  The reduction of the amounts payable
hereunder, if applicable, shall be made by reducing first cash amounts payable
under this Agreement (in contrast to benefit amounts), and applying any
reduction to amounts payable in the following order: (A) first, any cash amounts
payable to Executive as a Termination Payment or Change in Control Termination
Payment under this Agreement, as applicable; (B) second, any cash amounts
payable by Company for Outplacement Services on behalf of Executive under the
terms of this Agreement; (C) third, any amounts payable by Company on behalf of
Executive under the terms of this Agreement for continued Medical Coverage; (D)
fourth, any other cash amounts payable by Company to or on behalf of Executive
under the terms of this Agreement: (E) fifth, outstanding performance-based
equity grants to the extent that any such grants would be subject to the Excise
Tax; and (F) finally, any time-vesting equity grants to the extent that any such
grants would be subject to the Excise Tax.
 


(ii)           Determinations by Accounting Firm.  All determinations required
to be made under this Section 4(g) shall be made by the public accounting firm
that is retained by the Company as of the date immediately prior to the Change
in Control (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and Executive within fifteen (15) business days
of the receipt of notice from the Company or Executive that there has been a
Payment, or such earlier time as is requested by the Company.  Notwithstanding
the foregoing, in the event (A) the Board shall determine prior to the Change in
Control that the Accounting Firm is precluded from performing such services
under applicable auditor independence rules or (B) the Audit Committee of the
Board determines that it does not want the Accounting Firm to perform such
services because of auditor independence concerns or (C) the Accounting Firm is
serving as accountant or auditor for the person(s) effecting the Change in
Control, the Board shall appoint another nationally recognized public accounting
firm to make the
 
 
 
 

--------------------------------------------------------------------------------

 
 
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder).  All fees, costs and expenses (including,
but not limited to, the costs of retaining experts) of the Accounting Firm shall
be borne by the Company.  If Payments are reduced to the Safe Harbor Cap or the
Accounting Firm determines that no Excise Tax is payable by Executive without a
reduction in Payments, the Accounting Firm shall provide a written opinion to
Executive to the effect that the Executive is not required to report any Excise
Tax on the Executive’s federal income tax return, and that the failure to report
the Excise Tax, if any, on Executive’s applicable federal income tax return will
not result in the imposition of a negligence or similar penalty.  The
determination by the Accounting Firm shall be binding upon the Company and
Executive (except as provided in paragraph 4(g)(iii) below).


(iii)           Excess Payment/Underpayment.  If it is established pursuant to a
final determination of a court or an Internal Revenue Service (the “IRS”)
proceeding which has been finally and conclusively resolved, that Payments have
been made to, or provided for the benefit of, Executive, which are in excess of
the limitations provided in this Section (referred to hereinafter as an “Excess
Payment”), Executive shall repay the Excess Payment to the Company on demand,
together with interest on the Excess Payment at the applicable federal rate (as
defined in Section 1274(d) of the Code) from the date of Executive’s receipt of
such Excess Payment until the date of such repayment.  As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
determination, it is possible that Payments which will not have been made by the
Company should have been made (an “Underpayment”), consistent with the
calculations required to be made under this Section.  In the event that it is
determined (A) by the Accounting Firm, the Company (which shall include the
position taken by the Company, or together with its consolidated group, on its
federal income tax return) or the IRS or (B) pursuant to a determination by a
court, that an Underpayment has occurred, the Company shall pay an amount equal
to such Underpayment to Executive within ten (10) days of such determination
together with interest on such amount at the applicable federal rate from the
date such amount would have been paid to Executive until the date of
payment.  Executive shall cooperate, to the extent the Executive’s reasonable
expenses are reimbursed by the Company, with any reasonable requests by the
Company in connection with any contests or disputes with the IRS in connection
with the Excise Tax or the determination of the Excess Payment.  Notwithstanding
the foregoing, in the event that amounts payable under this Agreement were
reduced pursuant to paragraph 4(g)(i) and the value of stock options is
subsequently re-determined by the Accounting Firm (as defined below) within the
context of Treasury Regulation §1.280G-1 Q/A 33 that reduces the value of the
Payments attributable to such options, the Company shall promptly pay to
Executive any amounts payable under this Agreement that were not previously paid
solely as a result of paragraph 4(g)(i) up to the Safe Harbor Cap.


(h)           Voluntary Termination.  In the event that the Executive terminates
the Executive’s employment at the Executive’s own volition prior to the
expiration of the Employment Term (except as provided in Subsection 4(e) above),
such termination shall constitute a “Voluntary Termination” and in such event
the Executive shall be limited to the
 
 
 

--------------------------------------------------------------------------------

 
 
same rights and benefits as provided in connection with a termination for Due
Cause under Subsection 4(c) above.


(i)           Compliance With Code Section 409A.  Notwithstanding anything
herein to the contrary, this Agreement is intended to be interpreted and
operated so that the payment of the benefits set forth herein either shall
either be exempt from the requirements of Section 409A of the Code or shall
comply with the requirements of such provision; provided however that in no
event shall the Company be liable to the Executive for or with respect to any
taxes, penalties or interest which may be imposed upon the Executive pursuant to
Section 409A.  To the extent that any amount payable pursuant to Subsections
4(b), (d)(i), (d)(iii), (e) or (f) constitutes a “deferral of compensation”
subject to Section 409A (a “409A Payment”), then, if on the date of the
Executive’s Separation from Service, the Executive is a “specified employee,” as
such term is defined in Treas. Reg. Section 1.409-1(i), as determined from time
to time by the Company, then such 409A Payment shall not be made to the
Executive earlier than the earlier of (i) six (6) months after the Executive’s
Separation from Service; or (ii) the date of his death.  The 409A Payments under
this Agreement that would otherwise be made during such period shall be
aggregated and paid in one lump sum, without interest, on the first business day
following the end of the six (6) month period or following the date of the
Executive’s death, whichever is earlier, and the balance of the 409A Payments,
if any, shall be paid in accordance with the applicable payment schedule
provided in this Section 4.  The Executive hereby acknowledges that she has been
advised to seek and has sought the advice of a tax advisor with respect to the
tax consequences to the Executive of all payments pursuant to this Agreement,
including any adverse tax consequences or penalty taxes under Code Section 409A
and applicable State tax law.  The Executive hereby agrees to bear the entire
risk of any such adverse federal and State tax consequences and penalty taxes in
the event any payment pursuant to this Agreement is deemed to be subject to Code
Section 409A, and that no representations have been made to the Executive
relating to the tax treatment of any payment pursuant to this Agreement under
Code Section 409A and the corresponding provisions of any applicable State
income tax laws.
 
(j)           Cooperation.  During the term of the Executive’s employment by the
Company and for a period of one (1) year immediately following the termination
of the Executive’s employment with the Company, the Executive agrees to be
reasonably available to assist the Company and its representatives and agents
with any business and/or litigation (or potential litigation) matters affecting
or involving the Company.   The Company will reimburse the Executive for all
associated reasonable costs of travel.


(k)           Notice of Termination, Resignation and Release.  Any termination
under Subsection 4(b) by the Company for Disability or Subsection 4(c) for Due
Cause or by the Executive for Good Reason under Subsection 4(e) or by the
Company or the Executive within twelve (12) months after a Change in Control
under Subsection 4(f) or by the Executive by Voluntary Termination under
Subsection 4(h) shall be communicated by Notice of Termination to the other
party thereto given in accordance with Paragraph 10.


(i)           Notice of Termination.  For purposes of this Agreement, a “Notice
of Termination” means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment
 
 
 
 

--------------------------------------------------------------------------------

 
 
under the provision so indicated and (iii) if the termination date is other than
the date of receipt of such Notice, specifies the termination date (which date
shall not be prior to the date of such notice or more than 15 days after the
giving of such Notice).
 
(ii)           Resignation and Release.  Notwithstanding anything in this
Agreement to the contrary, in order to be eligible to receive any payments or
benefits hereunder as a result of the termination of the Executive’s employment,
in addition to fulfilling all other conditions precedent to such receipt, the
Executive or the Executive’s legal representative must:
 
 (A) within 10 days after the termination date, resign as a member of the Board
of Directors of the Company, if applicable, and as an officer, director, manager
and employee of the Company and its Related Entities, and


 (B) within 21 days after presentation of a release in form and substance
reasonably satisfactory to the Company and its legal counsel, execute said
release, on behalf of the Executive and the Executive’s estate, heirs and
representatives, releasing the Company, its Related Entities and each of the
Company’s and such Related Entities’ respective officers, directors, employees,
members, managers, agents, independent contractors, representatives,
shareholders, successors and assigns (all of which persons and entities shall be
third party beneficiaries of such release with full power to enforce the
provisions thereof) from any and all claims related to the Executive’s
employment with the Company; termination of the Executive’s employment; all
matters alleged or which could have been alleged in a charge or complaint
against the Company; any and all injuries, losses or damages to Employee,
including any claims for attorney’s fees; any and all claims relating to the
conduct of any employee, servant, officer, director or agent of the Company; and
any and all matters, transactions or things occurring prior to the date of said
release, including any and all possible claims, known or unknown, which could
have been asserted against the Company or the Company’s employees, agents,
servants, officers or directors.  Notwithstanding the foregoing, the form of
release shall except out therefrom, and acknowledge the Executive’s continuing
rights with respect to, the following:  (i) all vested rights that the Executive
may have under all welfare, retirement and other plans and programs of the
Company in which the Executive was participating at the time of his employment
termination, including all equity plans and programs of the Company with respect
to which equity awards were made to the Executive, (ii) all continuing rights
that the Executive may have under this Agreement, and (iii) all rights that the
Executive may have following the termination of his employment under the
Company’s Certificate of Incorporation and Bylaws, any applicable Company
insurance and any indemnity agreements to which the Executive is a party which
provide for indemnification, insurance or other, similar coverage for the
Executive with respect to his actions or inactions as an officer, employee
and/or member of the Board.  Executive may, within five business days of receipt
from the Company of the form of release, provide comments to the Company
regarding material provisions of the form of release, which the Company in good
faith will consider.  For clarification, unless and until the Executive executes
the release, the Company shall have no obligation to make any Termination
Payment
 
 
 
 

--------------------------------------------------------------------------------

 
 
to the Executive, and, even if the Executive does not execute the release, the
Executive shall be bound by the post-termination provisions of this Agreement,
including without limitation Section 19.
 
 
(l)           Earned and Accrued Payments.  The foregoing notwithstanding, upon
the termination of the Executive’s employment at any time, for any reason, the
Executive shall be paid all amounts that had already been earned and accrued as
of the time of termination, including but not limited to (i) pay for unused
vacation accrued in accordance with the Company’s vacation policy; (ii) any
bonus that had been earned but not yet paid; and (iii) reimbursement for any
business expenses accrued in accordance with Subsection 3(d).
 
(m)           Employment at Will. The Executive hereby agrees that the Company
may terminate the Executive’s employment under this Paragraph 4 without regard
to:  (i) any general or specific policies (written or oral) of the Company
relating to the employment or termination of employment of its employees; (ii)
any statements made to the Executive, whether oral or in any document,
pertaining to the Executive’s relationship with the Company; or (iii) without a
determination of Due Cause by the Company.


5.           Accelerated Vesting of Equity Awards Upon Change In Control.  In
the event of a Change in Control as defined hereinabove, the restrictions and
deferral limitations applicable to any Restricted Stock or any Other Stock Unit
Awards granted to the Executive shall lapse and such Restricted Stock or Other
Stock Unit Awards shall become fully vested and transferable to the full extent
of the original grant as of the date such Change In Control is determined to
have occurred; and any Stock Options or SARs granted to the Executive that are
outstanding as of the date of such Change In Control shall become fully
exercisable and vested to the extent of the original grant as of the date such
Change In Control is determined to have occurred.
 
6.           Successors and Assigns.
 
(a) Assignment by the Company.  This Agreement shall be binding upon and inure
to the benefit of the Company or any corporation or other entity to which the
Company may transfer all or substantially all of its assets and business and to
which the Company may assign this Agreement, in which case the term “Company,”
as used herein, shall mean such corporation or other entity, provided that no
such assignment shall relieve the Company from any obligations hereunder,
whether arising prior to or after such assignment.
 
(b) Assignment by the Executive.  The Executive may not assign this Agreement or
any part hereof without the prior written consent of the Company; provided,
however, that nothing herein shall preclude the Executive from designating one
or more beneficiaries to receive any amount that may be payable following
occurrence of the Executive’s legal incompetency or Death and shall not preclude
the legal representative of the Executive’s estate from assigning any right
hereunder to the person or persons entitled thereto under the Executive’s will
or, in the case of intestacy, to the person or persons entitled thereto under
the laws of intestacy applicable to the Executive’s estate.  The term
“beneficiaries,” as used in this Agreement, shall mean a beneficiary or
beneficiaries so designated to receive any such amount
 
 
 
 

--------------------------------------------------------------------------------

 
 
or, if no beneficiary has been so designated, the legal representative of the
Executive (in the event of the Executive’s incompetency) or the Executive’s
estate.
 
7.           Governing Law.  This Agreement shall be governed by the laws of the
Commonwealth of Virginia.
 
8.           Entire Agreement.  This Agreement, which shall include the Exhibits
hereto,  contains all of the understandings and representations between the
parties hereto pertaining to the matters referred to herein, and supersedes all
undertakings and agreements, whether oral or in writing, previously entered into
by them with respect thereto, including any previous employment, severance
and/or non-competition agreements.  This Agreement may only be modified by an
instrument in writing.
 
9.           Waiver of Breach.  The waiver by any party of a breach of any
condition or provision of this Agreement to be performed by such other party
shall not operate or be construed to be a waiver of a similar or dissimilar
provision or condition at the same or any prior or subsequent time.
 
10.           Notices.  Any notice to be given hereunder shall be in writing and
delivered personally, or sent by certified mail, postage prepaid, return receipt
requested, addressed to the party concerned at the address indicated below or to
such other address as such party may subsequently give notice of hereunder in
writing:
 
If to the Company:
Advance Auto Parts, Inc.
5008 Airport Road
Roanoke, VA  24012
Attn:  General Counsel


With a copy to:
Advance Auto Parts, Inc.
5008 Airport Road
Roanoke, VA  24012
Attn:  Chief Executive Officer




 
 
 

--------------------------------------------------------------------------------

 


If to the Executive:


Tamara A. Kozikowski








 
11.           Arbitration.  Any controversy or claim arising out of or relating
to this Agreement, or any breach thereof, excepting only the enforcement of any
Loyalty Obligations arising under Paragraph 19 of this Agreement, shall be
settled by arbitration in accordance with the rules of the American Arbitration
Association then in effect in the Commonwealth of Virginia and judgment upon
such award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.  The board of arbitrators shall consist of one arbitrator
to be appointed by the Company, one by the Executive, and one by the two
arbitrators so chosen.  The arbitration shall be held at such place as may be
agreed upon at the time by the parties to the arbitration.  The cost of
arbitration shall be borne as determined by the arbitrators.
 
12.           Withholding.  Anything to the contrary notwithstanding, all
payments required to be made by the Company hereunder to the Executive or the
Executive’s estate or beneficiaries shall be subject to the withholding of such
amounts relating to taxes as the Company may reasonably determine it should
withhold pursuant to any applicable law or regulation.  In lieu of withholding
such amounts, in whole or in part, the Company may, in its sole discretion,
accept other provisions for payment of taxes and withholdings as required by
law, provided it is satisfied that all requirements of law affecting its
responsibilities to withhold have been satisfied.
 
13.           Severability.  In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions or portions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.
 
14.           Titles.  Titles to the paragraphs and subsections in this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the title of any paragraph or subsection.
 
15.           Legal Fees.  The Company agrees to pay the reasonable fees and
expenses of the Executive’s legal counsel in connection with the negotiation and
execution of this Agreement, not to exceed $3,500.
 
16.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
17.           Amendment.  Except as provided in Paragraph 13 above, this
Agreement may not be modified or amended except by written instrument signed by
all parties hereto.
 
18.           Counsel.  This Agreement has been prepared by the Company with the
assistance of Bingham McCutchen LLP, as counsel to the Company (“Counsel”),
after full disclosure of its
 
 
 

--------------------------------------------------------------------------------

 
 
 
representation of the Company and with the consent and direction of the Company
and the Executive.  The Executive has reviewed the contents of this Agreement
and fully understands its terms.  The Executive acknowledges that the Executive
is fully aware of the Executive’s right to the advice of counsel independent
from that of the Company, that Counsel has advised him of such right and
disclosed to him the risks in not seeking such independent advice, and that the
Executive fully understands the potentially adverse interests of the parties
with respect to this Agreement.  The Executive further acknowledges that neither
the Company nor its Counsel has made representations or given any advice with
respect to the tax or other consequences of this Agreement or any transactions
contemplated by this Agreement to him, that the Executive has been advised of
the importance of seeking independent counsel with respect to such consequences,
and that the Executive had obtained independent counsel with respect to such
consequences.  By executing this Agreement, the Executive represents that the
Executive has, after being advised of the potential conflicts between him and
the Company with respect to the future consequences of this Agreement, either
consulted independent legal counsel or elected, notwithstanding the advisability
of seeking such independent legal counsel, not to consult with such independent
legal counsel.


19.           Loyalty Obligations.  The Executive agrees that the following
obligations (“Loyalty Obligations”) shall apply in consideration of the
Executive’s employment by or continued employment with the Company:


(a)           Confidential Information.


(i)           Company Information.  The Executive agrees at all times during the
term of the Executive’s employment and thereafter, to hold any Confidential
Information of the Company or its Related Entities in strictest confidence, and
not to use (except for the benefit of the Company to fulfill the Executive’s
employment obligations) or to disclose to any person, firm or corporation other
than the Company or those designated by it said Confidential Information without
the prior authorization of the Company, except as may otherwise be required by
law or legal process.  The Executive agrees that “Confidential Information”
means any proprietary information prepared or maintained in any format,
including technical data, trade secrets or know-how in which the Company or
Related Entities have an interest, including, but not limited to, business
records, contracts, research, product or service plans, products, services,
customer lists and customers (including, but not limited to, vendors to the
Company or Related Entities on whom the Executive called, with whom the
Executive dealt or with whom the Executive became acquainted during the term of
the Executive’s employment), pricing data, costs, markets, expansion plans,
summaries, marketing and other business strategies, software, developments,
inventions, processes, formulas, technology, designs, drawings, engineering,
hardware configuration or marketing, financial or other business information
obtained by the Executive or disclosed to the Executive by the Company or
Related Entities or any other person or entity during the term of the
Executive’s employment with the Company either directly or indirectly
electronically, in writing, orally, by drawings, by observation of services,
systems or other aspects of the business of the Company or Related Entities or
otherwise.  Confidential Information does not include information that: (A) was
available to the public prior to the time of disclosure, whether through press
 
 
 

--------------------------------------------------------------------------------

 
 
 
releases, SEC filings or otherwise; or (B) otherwise becomes available to the
public through no act or omission of the Executive.


(ii)           Third Party Information.  The Executive recognizes that the
Company and Related Entities have received and in the future will receive from
third parties their confidential or proprietary information subject to a duty on
the part of the Company or Related Entities to maintain the confidentiality of
such information and to use it only for certain limited purposes.  The Executive
agrees at all times during the Executive’s employment and thereafter to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person, firm or corporation or to use it except as
necessary in carrying out the Executive’s work for the Company consistent with
the obligations of the Company or Related Entities with such third party.


(b)           Conflicting Employment.  The Executive agrees that, during the
term of the Executive’s employment with the Company, the Executive will not
engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company or Related
Entities are now involved or become involved during the term of the Executive’s
employment.  Nor will the Executive engage in any other activities that conflict
with the business of the Company or Related Entities.  Furthermore the Executive
agrees to devote such time as may be necessary to fulfill the Executive’s
obligations to the Company.


(c)           Returning Company Property.  The Executive agrees that any and all
devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items developed by
the Executive or others pursuant to or during the Executive’s employment with
the Company or otherwise shall be the property of the Company or its Related
Entities and their respective successors or assigns.  At the time of leaving the
employ of the Company, the Executive will deliver all material Company property
to the Company or to the Company’s designee and will not keep in the Executive’s
possession, recreate or deliver said property to anyone else.  In the event of
the termination of the Executive’s employment and upon request by the Company,
the Executive agrees to sign and deliver the “Termination Certification”
attached hereto as Exhibit A.


(d)           Notification of New Employer.  In the event that the Executive
leaves the employ of the Company, the Executive hereby grants consent to
notification by the Company to the Executive’s new employer (whether the
Executive is employed as an employee, consultant, independent contractor,
director, partner, officer, advisor, executive or manager) about the Executive’s
obligations under this Agreement.


(e)           Non-Interference.  The Executive covenants and agrees that while
the Executive is employed by the Company and for a period of one (1) year
immediately following the termination of the Executive’s employment with the
Company for any reason, the Executive shall not, without the prior written
approval of the Company, directly or indirectly, either on behalf of the
Executive or any other person or entity, Interfere with the Company or any of
its Related Entities.
 
 
 

--------------------------------------------------------------------------------

 

 
(i)           For purposes of this Agreement, “Interfere” shall mean, except in
the performance of the Executive’s duties and responsibilities on behalf of and
for the benefit of the Company, (A) to solicit, entice, persuade, induce,
influence or attempt to influence, directly or indirectly, customers or
prospective customers, suppliers or prospective suppliers, employees, agents or
independent contractors of the Company or any of its Related Entities to
restrict, reduce, sever or otherwise alter their relationship with the Company
or any of its Related Entities, or (B) whether as a direct solicitor or provider
of such services, or in a direct management or direct supervisory capacity over
others who solicit or provide such services, to solicit or provide services that
fall within the definition of Restricted Activities as defined in Subsection
19(f)(ii) below to any customer of the Company or its Related Entities.


(ii)           After termination of the Executive’s employment, this provision
shall only apply to those employees, independent contractors, customers or
suppliers of the Company or Related Entities who were such at any time within 12
months prior to the date of such termination.
 
 
(f)           Covenants Not to Compete


(i)           Non-Competition.  The Executive covenants and agrees that during
the period from the date hereof until, one (1) year immediately following the
termination, for any reason, of the Executive’s employment with the Company (the
“Non-Compete Period”),  the Executive will not, directly or indirectly:


(A)           own or hold, directly or beneficially, as a shareholder (other
than as a shareholder with less than 5% of the outstanding common stock of a
publicly traded corporation), option holder, warrant holder, partner, member or
other equity or security owner or holder of any company or business that derives
more than 15% of its revenue from the Restricted Activities (as defined below)
within the Restricted Area (as defined below), or any company or business
controlling, controlled by or under common control with any company or business
directly engaged in such Restricted Activities within the Restricted Area (any
of the foregoing, a “Restricted Company”) or
 
(B)           engage or participate as an employee, director, officer, manager,
executive, partner, independent contractor, consultant or technical or business
advisor (or any foreign equivalents of the foregoing) with any Restricted
Company in the Restricted Activities within the Restricted Area.


(ii)           Restricted Activities/Restricted Area.   For purposes of this
Agreement, the term “Restricted Activities” means the retail, wholesale or
commercial sale of aftermarket auto parts and accessories.  The term “Restricted
Area” means the United States of America, including its territories and
possessions.
 
 
 

--------------------------------------------------------------------------------

 

 
(iii)           Association with Restricted Company.  In the event that the
Executive intends to associate (whether as an employee, consultant, independent
contractor, officer, manager, advisor, partner, executive or director) with any
Restricted Company during the Non-Compete Period, the Executive must provide
information in writing to the Company relating to the activities proposed to be
engaged in by the Executive for such Restricted Company.  All such current
associations are set forth on Exhibit B to this Agreement.  In the event that
the Company consents in writing to the Executive’s engagement in such activity,
the engaging in such activity by the Executive shall be conclusively deemed not
to be a violation of this Subsection 19(f).  Such consent is not intended and
shall not be deemed to be a waiver or nullification of the covenant of
non-competition of the Executive or other similarly bound executives.


(iv)             Permitted Employment with Multi-Division Company.  Nothing in
this Subsection 19(f) shall preclude the Executive from accepting employment
with a multi-division company so long as (A) the Executive’s employment is not
within a division of the new employer that engages in and derives more than 15%
of its revenues from the Restricted Activities within the Restricted Area, (B)
during the course of such employment, the Executive does not communicate related
to Restricted Activities with any division of the Executive’s new employer that
is engaged in and derives more than 15% of its revenues from the Restricted
Activities within the Restricted Area and (C) the Executive does not engage in
the Restricted Activities within the Restricted Area.


(g)           Non-Disparagement.  The Executive agrees that while the Executive
is employed by the Company and for a period of one (1) year following the
termination of the Executive’s employment with the Company for any reason, the
Executive will not take any action or make any statement which disparages the
Company or its practices or which disrupts or impairs its normal operations,
such that it causes a material adverse impact to the Company.


(h)           Effect of Non-Payment of Benefits; Clawback.  The Executive’s
post-termination of employment obligations under this Paragraph 19 shall cease
upon the Company’s failure to make any payments or benefits hereunder as a
result of the termination of the Executive’s employment when due if within 15
days after written notice of such failure, the Company does not make the
required payment.  In the event that the Executive materially violates
Subsection 19(e), 19(f), or 19(g), and does not cure such violation (if it can
be cured) within five (5) days after written notice of such failure, the
Executive agrees that calculation of the harm to the Company from such violation
would be uncertain and not capable of being readily ascertained, and that as a
reasonable estimation of the harm to the Company from such violation the
Executive shall repay to the Company a portion of the Termination Payment paid
to the Executive pursuant to Section 4(d)(i) equal to a fraction, the numerator
of which is the number of days left in the applicable period under Subsection
19(e), 19(f), or 19(g), and the denominator of which is the total number of days
in the applicable period under such Section.  In the event that the Executive
materially violates Subsection 19(a) or 19(c), and does not cure such violation
(if it can be cured) within five days after written notice of such failure, the
Executive agrees that calculation of the harm to the Company from such violation
would be uncertain and not capable of being readily ascertained, and that as a
reasonable estimation of the harm to the Company from such violation the
Executive shall repay to the Company a portion of the
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Termination Payment paid to the Executive pursuant to Section 4(d)(i) equal to a
fraction, the numerator of which is the number of days left in the one (1) year
period immediately following the termination and the denominator of which is
365.  The Executive further agrees that such repayment obligation shall
constitute liquidated damages and that the Company shall have no other right to
damages under this Agreement or at law with respect to breaches of Subsection
19(a), 19(c), 19(e), 19(f), or 19(g), but the Company shall have the right to
seek equitable relief pursuant to Subsection 19(i) hereunder.


(i)           Specific Enforcement; Remedies Cumulative; Attorney Fees.  The
Executive acknowledges that the Company and Related Entities, as the case may
be, may be irreparably injured if the provisions of Subsections 19(a), 19(b),
19(c), 19(e), 19(f) and 19(g) hereof are not specifically enforced and the
Executive agrees that the terms of such provisions (including without limitation
the periods set forth in Subsections 19(e), 19(f) and 19(g)) are reasonable and
appropriate.  If the Executive commits, or the Company has evidence based on
which it reasonably believes the Executive threatens to commit, a material
breach of any of the provisions of Subsections 19(a), 19(b), 19(c), 19(e), 19(f)
or 19(g) hereof, the Company and/or Related Entities, as the case may be, shall
have the right and remedy, in addition to and not in limitation of any other
remedy that may be available at law or in equity, to have the provisions of
Subsections 19(a), 19(b), 19(c), 19(e), 19(f) or 19(g) hereof specifically
enforced by any court having jurisdiction through immediate injunctive and other
equitable relief, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable injury to the Company and/or Related
Entities and that money damages will not provide an adequate remedy
therefore.  Such injunction shall be available without the posting of any bond
or other security, and the Executive hereby consents to the issuance of such
injunction.


(j)           Re-Set of Period for Non-Competition and Non-Interference. In the
event that a legal or equitable action is commenced with respect to any of the
provisions of Subsections 19(e), 19(f) or 19(g) hereof and the Executive has not
complied, in all material respects, with the provisions in such subsections with
respect to which such action has been commenced, then the one-year period, as
described in such subsections not so complied with by the Executive, shall be
extended from its original expiration date, day-for-day, for each day that the
Executive is found to have not complied, in all material respects, with such
subsections.


(k)           Jurisdiction and Venue. WITH RESPECT TO THE ENFORCEMENT OF ANY AND
ALL LOYALTY OBLIGATIONS ARISING UNDER PARAGRAPH 19, THE SUBSECTIONS 19(k) AND
19(l) OF THIS AGREEMENT SHALL APPLY.  THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY CONSENT TO THE EXCLUSIVE JURISDICTION OF THE FOLLOWING COURTS IN
MATTERS RELATED TO THIS PARAGRAPH 19 AND AGREE NOT TO COMMENCE ANY SUIT, ACTION
OR PROCEEDING RELATING THERETO EXCEPT IN ANY OF SUCH COURTS: THE STATE COURTS OF
THE COMMONWEALTH OF VIRGINIA, THE COURTS OF THE UNITED STATES OF AMERICA LOCATED
IN THE CITY OF ROANOKE, VIRGINIA, OR THE STATE COURTS OR THE COURTS OF THE
UNITED STATES OF AMERICA LOCATED IN ANY MUNICIPALITY WHEREIN AN OFFICE OF THE
COMPANY IS LOCATED, IN WHICH OFFICE THE EXECUTIVE WAS PHYSICALLY PRESENT WHILE
RENDERING
 
 
 

--------------------------------------------------------------------------------

 
 
 
SERVICES FOR THE COMPANY AT ANY TIME DURING THE 12 MONTHS IMMEDIATELY PRECEDING
THE COMMENCEMENT OF SUCH SUIT, ACTION OR PROCEEDING OR IMMEDIATELY  PRECEDING
THE TERMINATION OF EXECUTIVE’S EMPLOYMENT, IF TERMINATED.


(l)           Waiver of Jury Trial. EXECUTIVE AGREES TO WAIVE THE RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, ANY LOYALTY
OBLIGATIONS.  THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY
EXECUTIVE, AND EXECUTIVE ACKNOWLEDGES THAT, EXCEPT FOR THE COMPANY’S AGREEMENT
TO LIKEWISE WAIVE ITS RIGHTS TO A TRIAL BY JURY (WHICH THE COMPANY HEREBY
MAKES), THE COMPANY HAS NOT MADE ANY REPRESENTATIONS OF FACTS TO INDUCE THIS
WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS
EFFECT.  EXECUTIVE FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS BEEN REPRESENTED (OR
HAS HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF THIS AGREEMENT AND
IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF
EXECUTIVE’S OWN FREE WILL, AND THAT EXECUTIVE HAS HAD THE OPPORTUNITY TO DISCUSS
THIS WAIVER WITH COUNSEL.  EXECUTIVE FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS
READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER AND AS
EVIDENCE OF THIS FACT SIGNS THIS AGREEMENT BELOW.


20.           Adherence to Company Policies.  The Executive agrees to adhere
diligently to all established Company policies and procedures, including but not
limited to the Company’s Guidelines on Significant Governance Issues, Code of
Ethics and Business Conduct and, if applicable, the Code of Ethics for Financial
Professionals.  The Executive agrees that if the Executive does not adhere to
any of the provisions of such Guidelines and Codes, the Executive will be in
breach of the provisions hereof.


21.           Representations.  The Executive agrees to execute any proper oath
or verify any proper document required to carry out the terms of this
Agreement.  The Executive represents that Executive’s performance of all the
terms of this Agreement will not breach any agreement to keep in confidence
proprietary information acquired by the Executive in confidence or in trust
prior to the Executive’s employment by the Company.  The Executive has not
entered into, and the Executive agrees the Executive will not enter into, any
oral or written agreement in conflict herewith and the Executive’s employment by
the Company and the Executive’s services to the Company will not violate the
terms of any oral or written agreement to which the Executive is a party.


22.           Binding Effect of Execution.  The Company and the Executive agree
that this Agreement shall not bind or be enforceable by or against either party
until this Agreement has been duly executed by both the Executive and the
Company.




[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first written above.


 

 
Advance Auto Parts, Inc.
                  By:         (SEAL)                    Print Name:             
        Title:                          Address:                               
                    Executive                   Print Name:  Tamara A.
Kozikowski                   Signature:                      Address:           
                     

 
 
 

--------------------------------------------------------------------------------

 

 


EXHIBIT A


TERMINATION CERTIFICATION




This is to certify that I do not have in my possession, nor have I failed to
return, any material devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to the Company.


I further certify that I have, to the best of my knowledge, complied in all
material respects with all the terms of my Employment Agreement with the
Company.


 

  Date:                        Executive's Signature                     
Executive's Name (Print)   

 


 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


 
LIST OF ASSOCIATIONS WITH RESTRICTED COMPANIES






































____ None
____ Additional Sheets Attached




Signature of the Executive:_________________________________
Print Name of the Executive:________________________________
 
Date: ____________________                                          
 
 


 